                             Case 18-51144-btb       Doc 8     Entered 10/12/18 10:53:11         Page 1 of 2




                        1   STEPHEN R. HARRIS,ESQ.
                            Nevada Bar No.001463
                    2
                            HARRIS LAW PRACTICE LLC
                    3       6151 Lakeside Drive, Suite 2100
                            Reno,NV 89511
                    4       Telephone: (775)786-7600
                            E-Mail: steve@harrislawrenn.cnm
                    5
                            Proposed Attorneys for Debtor
                    6

                    7
                                                     UNITED STATES BANKRUPTCY COURT
                    8
                                                         FOR THE DISTRICT OF NEVADA
                    9                                                  # tje   ijc 4r


                   10

                   11                                                          Case No. 18-51144-btb
                              IN RE:
                   12                                                          (Chapter 11)
                              COPPER CANYON PARTNERS LLC,
                   13
                                    Debtor.                                    DECLARATION OF PHILLIP KIRK
                   14                                                          DeLaMARE IN SUPPORT OF
                   15
                                                                               EMERGENCY MOTION FOR ORDER
                                                                               AUTHORIZING MAINTENANCE OF
                   16                                                          PREPETITION BANK ACCOUNT

                   17                                                          Hearing Date: OST Pending
                   18
                                                                               Hearing Time: OST Pending
                                                                               Bst. Time:     10 minutes
                   19                                                          Set by:        Judge Beesley
                   20

                   21
                                    I, Phillip Kirk DeLaMare, hereby declare as follows:
                   22
                                   1.       I am over the age of 18 and am mentally competent. Except as otherwise
                   23
                            indicated, all facts set forth in this Declaration are based upon my personal knowledge of the
                   24
                            Debtor, information learned from my review ofrelevant documents and information supplied,to
                   25
                            me by other members of Debtor's management and various business and legal advisors.
                   26
                                   2.       I am the duly appointed representative ofDeLaMare Family Investments No. 1,
                   27
                            L.P., a Managing Member ofthe Debtor.
                   28

Stephen R.Harris,Esq.
Harris Uw Practice LLC
 6151 Lakeside Drive,
      SuRe210O
   Reno.KV 89511
     7757iu:7nm
Case 18-51144-btb   Doc 8   Entered 10/12/18 10:53:11   Page 2 of 2
